department of the treasury internal_revenue_service washington d c no third party contacts tax_exempt_and_government_entities_division number release date date date u i l contact person identification_number telephone number employer_identification_number dear this is in response to your ruling_request dated date and supplemented by your letters dated date and date concerning the effect of certain transactions under sec_501 and sec_511 through of the internal_revenue_code the code x is a social_welfare_organization which is exempt under sec_501 of the code x's members are municipal_corporations in state y is an insurance pool whose income is exempt under sec_115 of the code y provides life accident health and other supplemental insurance to employees of its members that include local and municipal governments x helped created y as an insurance pool so x’s members could obtain insurance benefits for its employees on a cost-effective basis z was formed as a limited_liability_company and is a disregarded_entity of x licensed insurance agency selling supplemental life accident dental and health_insurance_policies underwritten by various unrelated insurance_companies z’s sale of insurance products is limited to employees of municipalities in state z operates as a x performs administrative services for z that include a support staff claims management monitoring financial information and management information services and an employee who will serve as a licensed insurance producer x receives a fee from z for its administrative services z’s insurance commissions are within the requirement of the state department of insurance x represents that z’s activities are not a substantial part of its activities insurance products when compared to x represent sec_1 to of x’s total revenues z’s income from selling sec_501 of the code provides in part for the exemption from federal_income_tax for civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1_501_c_4_-1 of the regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions which are directly connected with the carrying on of such trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function that constitutes the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that a trade_or_business is related to an organization's exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one in 759_f2d_792 10th cir the court held that an organization providing insurance for its members on the basis of assessed premiums is not primarily engaged in the promotion of the social welfare for exemption under sec_501 of the code see also 850_f2d_1510 11th cir as a limited_liability_company that is wholly-owned by x and treated as a disregarded_entity the activities of z are imputed to x z is an insurance agency selling insurance products as held in mutual aid association of church of the brethren supra and american association of christian school supra the primary activity of z of selling insurance does not promote social welfare for exemption under sec_501 of the code as a wholly-owned disregarded_entity z's activities imputed to x are not substantially related to x’s exempt_purpose under sec_501 and are treated as unrelated_trade_or_business under sec_513 to x however because z’s activities are an insubstantial part of x’s total activities of promoting social welfare such activities although treated as unrelated_trade_or_business which income are subject_to tax under sec_511 will not adversely affect x’s continued exemption under sec_501 therefore we rule as follows z's activities will not adversely affect x's tax-exempt status under sec_50 c of the code the sale of supplemental life accident dental and health insurance by z a licensed insurance broker to the employees of municipalities throughout m the majority of which are members of x and y is an unrelated business for x under sec_512 and sec_513 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ronald j shoemaker acting manager exempt_organizations technical group enclosure notice
